19-3460
     Singh v. Garland
                                                                              BIA
                                                                         Nelson, IJ
                                                                      A200 238 866
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 25th day of October, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            SUSAN L. CARNEY,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   TALVINDER SINGH,
14            Petitioner,
15
16                      v.                                  19-3460
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Anas J. Ahmed, Esq., Pannun the
24                                      Firm, P.C., Jackson Heights, NY.
25
26   FOR RESPONDENT:                    John D. Williams, Trial Attorney,
27                                      (Russel J. E. Verby, Senior
 1                                  Litigation Counsel, Office of
 2                                  Immigration Litigation, on the
 3                                  brief), for Brian Boynton, Acting
 4                                  Assistant Attorney General, Civil
 5                                  Division, United States Department
 6                                  of Justice.

 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner Talvinder Singh, a native and citizen of

12   India, seeks review of an October 9, 2019 decision of the BIA

13   affirming a February 15, 2018 decision of an Immigration Judge

14   (“IJ”) denying asylum, withholding of removal, and protection

15   under the Convention Against Torture (“CAT”).               In re Singh,

16   No. A 200 238 866 (B.I.A. Oct. 9, 2019), aff’g No. A 200 238

17   866 (Immig. Ct. N.Y.C. Feb. 15, 2018).           We assume the parties’

18   familiarity with the underlying facts and procedural history.

19          The   BIA   assumed   credibility       and    affirmed    the   IJ’s

20   decision as to only its alternate finding that, even if Singh

21   were    credible,    he   failed   to   meet    his    burden    of   proof.

22   Accordingly, we review the BIA’s decision.               See Yan Chen v.

23   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).                     The adverse

24   credibility determination is no longer part of the decision

                                         2
 1   under    review    and,    like     the   BIA,    we    assume,    but   do   not

 2   determine, credibility.              Id. at 271–72.          The applicable

 3   standards of review are well established.                         See 8 U.S.C.

4    § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195 (2d Cir.

5    2014)    (reviewing       factual    findings      under    the    substantial

6    evidence standard and questions of law de novo).                   We deny the

7    petition because Singh has failed to assert a meaningful

 8   challenge to the dispositive bases for the BIA’s decision.

 9       In his brief, Singh challenges the IJ’s determination

10   that he was not credible, but that issue is not before this

11   Court.    See Yan Chen, 417 F.3d at 271–72.                  Singh does not

12   acknowledge that the agency found insufficient evidence of a

13   nexus to a protected group or the involvement or acquiescence

14   of government actors, or identify what evidence supports his

15   conclusion.       Accordingly, he has abandoned any challenge to

16   the dispositive bases for the BIA’s decision.                      See Yueqing

17   Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005)

18   (deeming applicant’s “claim abandoned” where he raised an

19   issue in “only a single conclusory sentence”); Norton v. Sam’s

20   Club,    145   F.3d    114,       117     (2d    Cir.   1998) (“Issues        not

21   sufficiently argued in the briefs are considered waived and


                                               3
 1   normally will not be addressed on appeal.”).

 2        Even had he preserved a challenge to the dispositive

 3   findings, we would find no basis for remand.                      To establish

 4   eligibility      for   asylum     or       withholding      of    removal,    an

 5   applicant has the burden to show past persecution, or a fear

 6   of   future     persecution,      on       account    of    race,    religion,

 7   nationality, membership in a particular social group, or

 8   political       opinion.    See        8     U.S.C.    §§        1158(b)(B)(i),

 9   1231(b)(3); 8 C.F.R. §§ 1208.13(b), 1208.16(b).                    An applicant

10   must demonstrate that his persecutors were motivated by their

11   perception of his political opinion, rather than merely by

12   their own opinion.         See Yueqing Zhang, 426 F.3d at 545.

13   Although Singh testified that he did not agree with the

14   militants’ mission to separate Kashmir from India, he did not

15   allege that the militants attacked him because of this view,

16   but rather that they attacked him when he refused to work for

17   them.     See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

18   (requiring evidence that guerillas would target applicant

19   “because of [applicant’s] political opinion, rather than

20   because    of    [applicant’s]     refusal      to    fight       with   them”).

21   Additionally, the agency reasonably concluded that Singh


                                            4
 1   failed to establish that he was a member of his proposed

 2   particular social group of “males in Kashmir forced to join

 3   terrorist    groups”   because   he    never   established   that   the

 4   individuals who attacked him were part of a terrorist group.

 5   Finally, the record supports the agency’s denial of Singh’s

 6   CAT claim because Singh did not establish that he would more

 7   likely than not be tortured by, or with the acquiescence of,

 8   government    officials.         See   8   C.F.R.   §§   1208.16(c),

 9   1208.18(a)(1); Khouzam v. Ashcroft, 361 F.3d 161, 168 (2d

10   Cir. 2004).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                                    FOR THE COURT:
15                                    Catherine O’Hagan Wolfe,
16                                    Clerk of Court




                                        5